Citation Nr: 0929661	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  04-29 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Providence, Rhode Island


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from October 1942 to February 
1946.  He died in June 2003.  The appellant is his surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island that denied service connection 
for the cause of the Veteran's death.  

The appellant and her daughter testified at a video 
conference hearing before the undersigned Veterans Law Judge 
in May 2005.  A transcript of that hearing is of record.  

In November 2006, the Board remanded the claim to the RO via 
the Appeals Management Center in Washington, DC for 
additional development.  In an August 2007 decision, the 
Board denied the claim.  The appellant appealed to the United 
States Court of Appeals for Veterans Claims (Court).  In May 
2009, the Court granted a joint motion to remand this appeal 
to the Board.

In January 2008, the appellant's daughter filed a motion for 
reconsideration of the Board decision.  In May 2008, a deputy 
vice chairman of the Board denied the motion.  Along with the 
motion, the daughter submitted a copy of an article as well 
as a duplicate copy of a letter from a private physician.  
After review, the Board observes that the article is either 
not relevant or essentially cumulative of evidence previously 
of record and discussed in the June 2007 supplemental 
statement of the case (SSOC).  Thus, on these facts, a remand 
for the issuance of another SSOC to specifically address the 
additionally-received evidence is unnecessary.  See 38 C.F.R. 
§§ 19.31, 19.37 (2008).


FINDINGS OF FACT

1.  At the time of the Veteran's death, service connection 
was in effect solely for posttraumatic stress disorder (rated 
as 50 percent).

2.  The Veteran died in June 2003 and the death certificate 
lists the immediate cause of death as sudden aspiration 
pneumonia due to or as a consequence of dysphagia due to or 
as a consequence of dementia, and other significant 
conditions contributing to death but not resulting in the 
underlying cause of death as congestive heart failure and 
anemia.

3.  The weight of the probative medical evidence establishes 
that the Veteran's service-connected posttraumatic stress 
disorder did not cause or contribute substantially or 
materially to cause the Veteran's death.

4.  Dementia was not shown in service or within one year 
thereafter, and there is no competent, probative evidence 
establishing a link between the disorder and service.

5.  A disability of service origin did not cause or 
contribute substantially or materially to cause the Veteran's 
death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
Veteran's death are not met.  38 U.S.C.A. §§ 1110, 1310, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) 
includes enhanced duties to notify and assist claimants for 
VA benefits.  VA regulations implementing the VCAA have been 
codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his or her possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

Specific to claims for Dependency and Indemnity Compensation 
(DIC) benefits, to include service connection for the cause 
of the veteran's death, VA's notice requirements include (1) 
a statement of the conditions, if any, for which a veteran 
was service-connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service-connected.  Hupp v. Nicholson, 21 
Vet. App. 342 (2007).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction.  Id.; Pelegrini, 18 
Vet. App. at 112.  See also Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, a November 2003 pre-rating letter provided 
notice to the appellant regarding the information and 
evidence needed to substantiate a claim for DIC benefits, 
including service connection for the cause of the Veteran's 
death, as well as what information and evidence must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA.  The March 2004 rating decision 
reflects the initial adjudication of the claim after issuance 
of this letter.  

The Board notes that the appellant was not specifically 
informed of the conditions for which the Veteran was service-
connected at the time of his death.  However, given the 
appellant's assertion that the service-connected 
posttraumatic stress disorder (PTSD) evolved into, or 
contributed to the development of, Alzheimer's disease 
(dementia) which eventually caused his death, the Board finds 
that she had actual knowledge of the condition for which the 
Veteran was service-connected.  See Dalton v. Nicholson, 21 
Vet. App. 23, 30-31 (2007) (actual knowledge is established 
by statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what is 
necessary to substantiate a claim).  Further, as she has 
consistently asserted that the Veteran's service-connected 
PTSD led to Alzheimer's disease, which led to his death, the 
Board finds that she is not prejudiced by the omission of 
notice as to establishing service connection for the cause of 
the Veteran's death based on a condition not yet service-
connected.  

The Board notes that the appellant has not been provided 
specific notice regarding effective dates.  However, because 
the Board's decision herein denies the claim for service 
connection for the cause of the Veteran's death, no effective 
date is being, or is to be, assigned.  Accordingly, there is 
no possibility of prejudice to the appellant under the notice 
requirements of Dingess/Hartman.  

Accordingly, the Board finds that no prejudice to the 
appellant will result from the adjudication of this claim in 
this Board decision.  Rather, remanding this case back to the 
RO for further VCAA development would be an essentially 
redundant exercise and would result only in additional delay 
with no benefit to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  See also Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

All relevant evidence necessary for an equitable resolution 
of the issue on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes the 
Veteran's service treatment records, VA and private medical 
records, letters from private physicians, a VA medical 
opinion, medical articles or treatises, and statements and 
testimony from the appellant.  The appellant has not 
indicated that she has any further evidence to submit to VA, 
or which VA needs to obtain.  There is no indication that 
there exists any additional evidence that has a bearing on 
this case that has not been obtained.  The appellant has been 
accorded ample opportunity to present evidence and argument 
in support of her appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2008).

Pertinent Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

To establish entitlement to service connection for the cause 
of the veteran's death, the evidence of record must show that 
a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2008).  Service-connected disability will be considered as 
the principal cause of death when such disability, singly or 
jointly with another condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  To be considered a 
contributory cause of death, it must be shown that service-
connected disability contributed substantially or materially; 
that it combined to cause death; or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that service-connected disability casually shared in 
producing death; rather, a causal connection must be shown.  
38 C.F.R. § 3.312(c)(1).

Analysis

The appellant contends that the Veteran's death is related to 
his service-connected PTSD.  She asserts that the PTSD 
evolved into, or contributed to the development of, 
Alzheimer's disease (dementia) which eventually caused his 
death.

At the time of the Veteran's death, service connection was in 
effect solely for PTSD (rated as 50 percent).

The Veteran died in June 2003 and the death certificate lists 
the immediate cause of death as sudden aspiration pneumonia 
due to or as a consequence of dysphagia due to or as a 
consequence of dementia, and other significant conditions 
contributing to death but not resulting in the underlying 
cause of death as congestive heart failure and anemia.

In August 2001 correspondence, Dr. S. stated that, although 
the Veteran's PTSD is not a direct cause of his current 
medical problems, which include coronary disease, noninsulin-
dependent diabetes mellitus, hypercholesterolemia, 
depression, and degenerative back disease with some recent 
Alzheimer's disease, these conditions are made worse by the 
PTSD.

A May 2002 VA examination report reflects diagnoses of 
Alzheimer's disease, depression by history, and PTSD by 
history.  The examiner stated that it appears as likely as 
not that the Veteran did experience significant symptoms of 
PTSD, as mentioned by Dr. S., but that there is no other 
documentation as the Veteran never sought psychological 
treatment or assessment in the past.  The examiner noted that 
it is quite evident that the Veteran is experiencing 
significant symptoms of dementia of the Alzheimer's type 
which impairs his ability to recount his difficulties.  

In an August 2002 addendum, the above examiner stated that 
the Veteran's cognitive impairment, including confusion, poor 
memory, and mood changes, are predominantly related to his 
dementia and that his symptoms of PTSD, although more 
disturbing to him in the past, continue to cause mood 
disorder.  The examiner noted that it is not possible at this 
time to separate or assign a percentage of distress 
attributable to the PTSD symptoms, which may co-vary along 
with the symptoms of dementia.  The examiner added that, as 
the global assessment of functioning (GAF) encompasses all 
symptomatology, it is not possible to assign a percentage to 
the symptoms of PTSD alone.

In July 2006, in response to a medical expert opinion request 
by the Board, Dr. G. opined, after reviewing the entire 
claims folder, that it is not at least as likely as not that 
the Veteran's PTSD could be considered as a proximate or 
contributory cause of his dementia or heart disease which 
resulted in death.  Dr. G. noted that there was no compelling 
evidence in the scientific literature that PTSD can serve as 
a proximate or contributing cause of dementia.  In addition, 
Dr. G. noted that, while there may be some claims in the 
scientific literature that heart disease may occur more 
frequently in patients with PTSD than in the general 
population, there was no method of associating any given 
patient's PTSD symptoms with his specific heart disease.  
Speaking to the Veteran's case specifically, Dr. G. indicated 
that, aside from methodological issues, the Veteran suffered 
from noninsulin-dependent diabetes mellitus and 
hypercholesterolemia, and had a history of tobacco smoking - 
all three of which independently are known to contribute to 
heart disease, and none of which in themselves are 
exacerbated by PTSD.  Therefore, Dr. G. opined that the 
Veteran's heart disease could not credibly be associated with 
his PTSD because he had other known contributory illnesses 
and life habits that are associated with the development of 
heart disease.

In an October 2006 statement, Dr. L. noted that in March 2003 
the Veteran was admitted to St. Elizabeth Medical Center 
under his psychiatric care.  He was diagnosed as suffering 
from dementia with PTSD causing anxiety and depression, 
noninsulin-dependent diabetes, and cardiac disease.  Due to 
multiple debilitating conditions compounded by his PTSD the 
Veteran was transferred to the Jewish Memorial Hospital for 
continued treatment.  He then developed aspiration pneumonia.  
Dr. L. indicated that it is well known that Alzheimer's 
patients often develop difficulty swallowing which leads to 
aspiration pneumonia.  Dr. L. went on to state that it is 
well known in the scientific literature that PTSD and the 
resultant depression and anxiety can exacerbate cardiac 
disease.  He indicated that studies have proven dramatic 
brain changes in the hippocampus and amygdale in 
posttraumatic stress which could have contributed to the 
Veteran's death.

In March 2007, the appellant submitted a copy of an article 
from a medical journal and a fact sheet from VA's National 
Center for PTSD.  Essentially, both the article and fact 
sheet indicate a link between PTSD and cardiovascular 
disease.

In January 2008, the appellant's daughter submitted a copy of 
an article from the AARP.  Essentially, the article stresses 
the importance of providing mental health treatment to the 
elderly.

After consideration, the Board finds that the Veteran's 
service-connected PTSD did not cause or contribute 
substantially or materially to cause the Veteran's death.  

As regards the May 2002 VA examiner's statement in her August 
2002 addendum that it is not possible to separate the 
symptoms of PTSD from the symptoms of dementia, the Board 
observes that the immediate cause of death - aspiration 
pneumonia - has been attributed to dementia not only by the 
physician who certified the certificate of death but also by 
Dr. L., who stated that Alzheimer's patients often develop 
difficulty swallowing which leads to aspiration pneumonia.  
Thus, the symptoms of PTSD did not lead to the immediate 
cause of death.

The Board notes Dr. L.'s observation that PTSD and the 
resultant depression and anxiety can exacerbate cardiac 
disease and that studies have proven dramatic brain changes 
in the hippocampus and amygdale in posttraumatic stress which 
could have contributed to the Veteran's death.  The Board 
observes that Dr. L. only suggested that PTSD "can" 
exacerbate cardiac disease and that dramatic brain changes in 
the hippocampus and amygdale in post traumatic stress "could 
contribute" to the Veteran's death.  The Court has held on 
numerous occasions that medical opinions which are 
speculative, general or inconclusive in nature cannot support 
a claim.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); Obert v. 
Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. 
App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 
523 (1996).  Further, there is no indication that Dr. L. 
reviewed the Veteran's claims file or was presented with a 
comparably accurate medical history, including the Veteran's 
other risk factors for cardiovascular disease; therefore, it 
appears that Dr. L.'s opinion was not based on a full review 
of the Veteran's documented medical history.  In addition, 
the Court has expressly declined to adopt a "treating 
physician rule" which would afford greater weight to the 
opinion of a veteran's treating physician over the opinion of 
a VA or other physician.  See Guerrieri v. Brown, 4 Vet. App. 
467, 471-73 (1993).  Thus, the Board finds Dr. L.'s opinion 
to be of little probative value.  See Hayes v. Brown, 5 Vet. 
App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 
190, 192-93 (1992)).  See also Guerrieri, 4 Vet. App. at 470-
71.

The Board also notes Dr. S.'s opinion that, although the 
Veteran's PTSD is not a direct cause of his current medical 
problems, which include coronary disease, noninsulin-
dependent diabetes mellitus, hypercholesterolemia, 
depression, and degenerative back disease with some recent 
Alzheimer's disease, these conditions are made worse by the 
PTSD.  However, Dr. S. does not provide any rationale or 
support in the medical literature for his opinion.  Further, 
the May 2002 VA examiner stated that it appears that the 
Veteran did experience significant symptoms of PTSD, as 
mentioned by Dr. S., but that there is no other documentation 
as the Veteran never sought psychological treatment or 
assessment in the past.  Thus, as noted by the VA examiner, 
there is no contemporaneous medical evidence to show that the 
Veteran's PTSD contributed materially or substantially to the 
cause of the Veteran's death, or permanently aggravated his 
dementia or any of the above conditions so as to warrant 
service connection on a secondary basis.  See 38 C.F.R. 
§ 3.310 (2008).  There is also no indication that Dr. S. 
reviewed the claims file or was presented with a comparably 
accurate medical history, including the Veteran's other risk 
factors for cardiovascular disease; therefore, it appears 
that Dr. S.'s opinion was not based on a full review of the 
Veteran's documented medical history.  Thus, the Board finds 
Dr. S.'s opinion to be of little probative value.  See Hayes, 
5 Vet. App. at 69-70.  See also Guerrieri, 4 Vet. App. at 
470-71.

In contrast, Dr. G. opined that it is not at least as likely 
as not that the Veteran's PTSD could be considered as a 
proximate or contributory cause of his dementia or heart 
disease which resulted in death.  Dr. G. was provided the 
claims file for review and his opinion reflects that such 
review was accomplished, including citation of the Veteran's 
other risk factors for cardiovascular disease.  Dr. G. also 
conducted a review of the medical literature in forming his 
opinion, noting that, while there may be some claims in the 
scientific literature that heart disease may occur more 
frequently in patients with PTSD than in the general 
population, there was no method of associating any given 
patient's PTSD symptoms with his specific heart disease.  
Thus, the Board finds Dr. G.'s opinion to be of great 
probative value.  See Hayes, 5 Vet. App. at 69-70.  See also 
Guerrieri, 4 Vet. App. at 470-71.

Finally, the Board notes that Dr. L. is board-certified in 
psychiatry while Dr. G. is board-certified in both internal 
medicine and psychiatry.  See Black v. Brown, 10 Vet. App. 
297, 284 (1997) (in evaluating the probative value of medical 
statements, the Board looks at factors such as the individual 
knowledge and skill in analyzing the medical data).

Given the above, the Board finds that the weight of the 
probative medical evidence establishes that the Veteran's 
service-connected PTSD did not cause or contribute 
substantially or materially to cause the Veteran's death.

As regards the dementia that led to the Veteran's death, his 
service treatment records reflect no complaint, finding, or 
diagnosis of dementia; and the separation examination report 
reflects no indication of dementia.  Thus, dementia was not 
shown in service.  The first documentation of dementia 
appears in a January 1997 private medical record, which 
reflects a mild baseline dementia.  The Board notes that this 
is over 50 years after the Veteran's separation from service.  
The passage of many years between discharge from active 
service and any medical complaints or documentation of a 
claimed disability is a factor that weighs against a claim 
for service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  Further, the appellant has not presented 
any competent, probative evidence establishing a direct link 
between the Veteran's dementia and service.  Thus, the Board 
finds that there is no competent, probative evidence 
establishing a link between dementia and service.  

Given the above, the Board concludes that a disability of 
service origin did not cause or contribute substantially or 
materially to cause the Veteran's death.

In addition to the medical evidence, the Board has considered 
the assertions advanced by the appellant and her daughter.  
While the Board does not doubt the sincerity of these 
assertions, unfortunately, none of this evidence provides a 
basis for allowance of the claim.  Matters of diagnosis and 
etiology are within the province of trained medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As neither the appellant nor her daughter is shown 
to be other than a layperson without the appropriate medical 
training and expertise, they are not competent to render a 
probative (i.e., persuasive) opinion on a medical matter.  
See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, the lay assertions in 
this regard have no probative value.

As regards the submitted medical articles or treatises, the 
Board observes that they can provide important support when 
combined with an opinion of a medical professional if the 
medical article or treatise evidence discusses generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least plausible 
causality based upon objective facts rather than on an 
unsubstantiated lay medical opinion.  Mattern v. West, 12 
Vet. App. 222, 228 (1999).  See also Sacks v. West, 11 Vet. 
App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998).  
However, given the speculative nature of Dr. L.'s opinion, 
the medical articles or treatises that indicate a link 
between PTSD and cardiovascular disease add little to the 
probative value of Dr. L.'s opinion.  Standing alone, the 
medical articles or treatises are simply too general to make 
a causal link between the Veteran's service-connected PTSD 
and cause of death that is more than speculative in nature.  

For all the foregoing reasons, the claim for service 
connection for the cause of the Veteran's death must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


